December 18, 2012




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        WILLIAM V. WADE, Appellant

NO. 14-12-01023-CR                          V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________

      This cause was heard on the transcript of the record of the court below. The
record indicates that the appeal should be DISMISSED. The Court orders the
appeal DISMISSED in accordance with its opinion.

      We further order appellant pay all costs expended in the appeal.

      We further order this decision certified below for observance.